Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Applicant’s arguments filed 6/3/2022 have been fully considered. Claims 1-15 remain pending. The amendments to the claims overcome each and every claim objection. Applicant’s arguments regarding the drawing objection have been considered and overcome the drawing objections. Given Applicant’s argument, Examiner provides an interpretation of the drawings below. Applicant’s amendments overcome the prior 35 U.S.C. 103 rejections, and updated prior art rejections are provided below.
Regarding the drawing objection Applicant argues the drawing objection was improper because the letter of the rule is satisfied, (Response file 6/3/2022 [page 5 paragraph 6 lines 1-9]). Examiner agrees. Applicant’s argument clarifies how to interpret FIGS. 3 and 4. Applicant argues, 
Indeed, while the forming geometry 10 and the target geometry 11 overlap in FIGS. 3-4 (as is evident by their respectively illustrated surfaces 12, 13), reference character “10” is exclusively used to designate the forming geometry 10, while reference character “11” is exclusive used to designate the target geometry 11. See e.g., Appl, ¶¶ [0065].
(Response file 6/3/2022 [page 5 paragraph 6 lines 6-7]). The argument requires clarification because paragraph [0065] of the current version of the specification does not indicate any association between surfaces 12, 13 and forming geometry 10 or target geometry 11. Furthermore, FIG. 4 does not have reference character 12, which creates confusion when comparing FIGS. 3 and 4. However, Examiner believes Applicant has provided enough information for Examiner to interpret FIGS. 3 & 4 in light of the Specification.
	FIG. 3 has workpiece 3, forming geometry 10, target geometry 11, and surfaces 12, 13. (See FIG. 3 and corresponding “List of Designations” (Specification [0065])).
	FIG. 4 has workpiece 3, forming geometry 10, target geometry 11, and surface 13. (See FIG. 4 and corresponding “List of Designations” (Specification [0065])).
In lines 11-12 of paragraph [0052] of the Specification, the clause “forming geometry 10 (see Fig. 3) of the workpiece 3 resulting from the forming process is calculated” introduces forming geometry 10 as a geometry of workpiece 3. 
In lines 7-8 of paragraph [0053] of the Specification, the sentence “The target geometry 11 characterizes a visible side of the workpiece 3 or of the outer skin component.” introduces target geometry 11 as a visible side of workpiece 3.
In lines 6-8 of paragraph [0054] of the Specification, the sentence “Accordingly represented in Fig. 3 is a formed workpiece 3, the forming geometry 10 of which is so different from the target geometry 11 that the predeterminable threshold is exceeded.” indicates that forming geometry 10 and target geometry 11 are different in FIG. 3.
In lines 1-3 of paragraph [0058], the sentence “A difference between a surface 12 of the forming geometry 10 and a surface 13 of the target geometry 11 may be used for example as the threshold.” indicates the difference previously described is at least between surface 12 of forming geometry 10 and surface 13 of target geometry 11 in this example. 
In lines 1-7 of paragraph [0061], the paragraph “Shown in a schematic representation in Fig. 4 are the first forming element 1 and the second forming element 2 and also the workpiece 3, the forming geometry 10 of which corresponds at least substantially to the target geometry 11. This means that the local modification or the strip of allowance 17 has had the effect that the workpiece 3 has at least substantially assumed the target geometry 11, in particular in the area 5. In other words, the forming geometry 10 shown in Fig. 4 corresponds at least substantially to the target geometry 11.” indicates forming geometry 10 and target geometry 11 are substantially the same geometry in FIG. 4. 
The prior drawing objection was made pursuant to 37 CFR 1.84(p)(4) “same reference character must never be used to designate different parts” because it was unclear whether reference character 10 and reference character 11 were pointing to the same outline or two different outlines/sections. With Applicant’s explanation, Examiner interprets the above cited paragraphs to show that reference character 10 and reference character 11 are referring to different outlines/sections in FIG. 3 (with reference characters 12 and 13 indicating different edges for outlines/sections 10 and 11, respectively) and the same outline/section, albeit different parts, in FIG. 4 (with reference character 13 indicating the same edge for outlines/sections 10 and 11). 
Although the same arrow is being used to point to the two different parts, Applicant has cleared up any confusion, so the objection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,353,768 (Karafillis) in view of U.S. 2019/0291163 (Birkert) in further view of "A 3D forming tool optimisation method considering springback and thinning compensation" (Mole).
With respect to claim 1, Karafillis teaches A method for designing a first forming element for a forming tool that is intended for forming workpieces and includes the first forming element and at least one second forming element, the method comprising the actions of (see generally FIG. 3, [col 3 ln 27]-[col 7 ln 59]): (A1) providing first data, characterizing the element geometry of the first forming element (inputs to the finite element model 300 include a precise geometrical model of forming tools, [col 3 ln 43-45]; forming tools include die 114, [col 3 ln 7-8]); (A2) providing second data, characterizing the element geometry of the second forming element (inputs to the finite element model 300 include precise geometrical model of forming tools, [col 3 ln 43-45]; forming tools include punch 120, [col 3 ln 7-8]); (A3) by way of an electronic computing device, carrying out a forming simulation on the basis of the first and second data, a forming of a workpiece that is brought about by way of the forming elements being simulated by way of the forming simulation and a forming geometry of the workpiece resulting from the forming simulation being calculated (FEM 300 models behavior of the workpiece 116 based on various inputs, [col 3 ln 30-31]); and changing at least the first data (after determination of final workpiece state, user can modify shape of the forming tools, [col 7 ln 46-48]; [col 7 ln 53]; forming tools including die and punch, [col 3 ln 7-8]).
Karafillis does not teach (A4) comparing the forming geometry with a predetermined target geometry to determine a difference between the forming geometry and the target geometry due to a change in a local area thickness of the workpiece; and (A5) if the determined difference exceeds a predetermined threshold, changing at least the first data to account for the difference due to the change in the local area thickness of the workpiece.
However, Birkert teaches (A4) comparing the forming geometry with a predetermined target geometry (maximum perpendicular distance ABS in relation to the first configuration K1 is calculated, [0069] lines 5-7; in first iteration, perpendicular distance ABS in relation to the zero geometry K1 is reduced from 13.8 mm to 4.2 mm, [0070] lines 13-15); and (A5) if the determined difference exceeds a predetermined threshold, changing at least the first data (in first iteration, difference determined of about 4mm, causing two compensation loops that change the active surface of the forming tool until within the dimensional requirements of + or - 0.5 mm, [0072] lines 1-14; stated again at [0117] lines 18-22).
Neither Karafillis nor Birkert teaches to determine a difference between the forming geometry and the target geometry due to a change in a local area thickness of the workpiece;  OR to account for the difference due to the change in the local area thickness of the workpiece.
However, Mole teaches to determine a difference between the forming geometry and the target geometry (deviation is between actual and reference product geometry, [page 1675 col 2 paragraph 1 line 1]; actual and reference defined, [page 1673 col 2 paragraph 3 line 3]-[page 1674 col 1 paragraph 1 line 2]) due to a change in a local area thickness of the workpiece (the E-DA-3D tool optimization process is different than E-DA method because it takes into account actual wall thickness in addition to springback, [page 1674 col 2 paragraph 4 lines 6-7]; meaning the impact of thinning of the sheet metal is considered during the forming process, [Abstract] line 5); and to account for the difference due to the change in the local area thickness of the workpiece (Case B is an example that compensates for thinning specifically, [page 1679 col 1 paragraph 3 line 5]; see FIG. 12(c) that shows results with respect to product wall thickness, [page 1681]).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and then calculating maximum perpendicular deviation (Birkert [0069] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis in view of Birkert with Mole with because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis in view of Birkert discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]) and teaches comparing these nodal positions to see if the deviations are within a threshold tolerance (compare FIG. 7 and FIG. 16, where + or - .5mm is within tolerance, Birkert [0120]). Karafillis recognizes the problem of excessive thinning, (Karafillis [col 1 ln 21]), and provides a message in such cases, (Karafillis [col 7 ln 38]), but the two references combined do not provide an explicit teaching of how to modify the mold parts to  counteract the thinning. Mole provides a motivation to solve the combined problem of springback and thinning, (Mole [page 1673 col 1 paragraph 1 line 6]; and provides a specific solution to the problem that uses deviations similar to Birkert, but also includes 3D geometries, (FIG. 1 of Mole [page 1675]; as applied to Case B: cup forming, [page 1679 col 1 paragraph 3 line 1]-[page 1685 col 1 paragraph 2 line 4]; perform optimization procedure described in Section 3, [page 1680 col 2 paragraph 2 line 3]; identify maximal product deviation d_max; and when this deviation is larger than the prescribed tolerance d_tol, the optimisation loop is continued, [page 1675 col 2 paragraph 1 lines 4-6]; see decision box in FIG. 1, [page 1675]). A person having skill in the art would have a reasonable expectation of successfully modifying molds parts to counteract the thinning of Karafillis in view of Birkert by modifying Karafillis in view of Birkert with the springback and thickness calculations of Mole (see FIG. 12, Mole [page 1681]). Therefore, it would have been obvious to combine Karafillis in view of Birkert with Mole to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 2, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 1 as noted above. Karafillis further teaches wherein after act A5, acts A1 to A3 are carried out once again, the first data changed in act A5 being used as the first data (as shown in FIG. 3, arrow starting from bottom box "Modify forming tool shape" going back up to CAD system 340, shows all steps being repeated after modifying the forming tool).
Karafillis does not teach wherein after act A5, acts A4 are carried out once again.
However, Birkert teaches wherein after act A5, acts A4 are carried out once again (difference determined of about 4mm which exceeds + or - 0.5 mm requirement, causing two compensation loops that change the active surface of the forming tool until within the dimensional requirements, [0072] lines 1-14).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and then calculating maximum perpendicular deviation (Birkert [0069] lines 1-7). The iterative procedure is found in both Karafillis (Karafillis, see looping arrows in FIG. 3, and reference to subsequent operations [col 7 ln 40]) and Birkert (compensation loops, [0072] line 3; see also [0117] lines 18-22), so the comparison step (A4) of Birkert is clearly repeatable, (Birkert, [0070] lines 13-15; see also [0117] lines 18-22). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 3, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 2 as noted above. Karafillis further teaches wherein after the repetition of acts A1 to A4, act A5 (changing of the first data) is carried out once again (as shown in FIG. 3, arrow starting from bottom box "Modify forming tool shape" going back up to CAD system 340, shows all steps being repeated after modifying the forming tool, including last box "modifying forming tool").
Karafillis does not teach wherein after the repetition of acts A1 to A4, act A5 (comparison exceeds predetermined threshold) is carried out once again.
However, Birkert teaches wherein after the repetition of acts A1 to A4, act A5 (comparison exceeds predetermined threshold) is carried out once again (difference determined of about 4mm which exceeds + or - 0.5 mm requirement, causing two compensation loops that change the active surface of the forming tool until within the dimensional requirements, [0072] lines 1-14; see also [0117] lines 18-22).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and then calculating maximum perpendicular deviation (Birkert [0069] lines 1-7). The iterative procedure is found in both Karafillis (Karafillis, see looping arrows in FIG. 3, and reference to subsequent operations [col 7 ln 40]) and Birkert (compensation loops, [0072] line 3; see also [0117] lines 18-22), so the comparison step (A5) of Birkert is clearly repeatable, (Birkert, [0072] lines 1-14; see also [0117] lines 18-22). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 4, the Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 1, as noted above. Karafillis does not teach wherein a difference between a surface of the forming geometry and a surface of the target geometry is used as the predetermined threshold.
However, Birkert teaches wherein a difference between a surface of the forming geometry and a surface of the target geometry is used as the predetermined threshold (maximum perpendicular distance ABS in relation to the zero geometry (first configuration K1) is used, [0070] lines 13-15; with tolerance requirement of + or - 0.5 mm, [0072] line 14; see also [0117] lines 18-22).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and then calculating maximum perpendicular deviation (Birkert [0069] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 5, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 3, as noted above. Karafillis does not teach wherein a difference between a surface of the forming geometry and a surface of the target geometry is used as the predetermined threshold.
However, Birkert teaches wherein a difference between a surface of the forming geometry and a surface of the target geometry is used as the predetermined threshold (maximum perpendicular distance ABS in relation to the zero geometry (first configuration K1) is used, [0070] lines 13-15; with tolerance requirement of + or - 0.5 mm, [0072] line 14; see also [0117] lines 18-22).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and then calculating maximum perpendicular deviation (Birkert [0069] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 6, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 1, as noted above. Karafillis does not teach wherein the target geometry characterizes a visible side and/or a side of the workpiece different from the visible side.
However, Birkert teaches wherein the target geometry characterizes a visible side and/or a side of the workpiece different from the visible side (FIG. 7 shows for various regions of a visible feature of the finished component with locally available deviation distances of the final geometry actually achieved in relation to the desired target geometry after three compensation loops, [0073] lines 1-4).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and then calculating maximum perpendicular deviation (Birkert [0069] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 7, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 5, as noted above. Karafillis does not teach wherein the target geometry characterizes a visible side and/or a side of the workpiece different from the visible side.
However, Birkert teaches wherein the target geometry characterizes a visible side and/or a side of the workpiece different from the visible side (FIG. 7 shows for various regions of a visible feature of the finished component with locally available deviation distances of the final geometry actually achieved in relation to the desired target geometry after three compensation loops, [0073] lines 1-4).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and then calculating maximum perpendicular deviation (Birkert [0069] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 8, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 1, as noted above. Karafillis does not teach wherein when changing the first data, a surface is locally modified in an area of allowance, so that the target geometry is locally modified.
However, Birkert teaches wherein when changing the first data, a surface is locally modified in an area of allowance, so that the target geometry is locally modified (deviation vectors ABV are calculated from K1 mesh nodes to corresponding K2 mesh nodes, and then correction vectors KV are calculated by geometrical inversion, with each vector being a local modification, [0068] lines 1-16; which is the eventual active surface of the forming tool, [0072] lines 5-6).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 9, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 2, as noted above. Karafillis does not teach wherein when changing the first data, a surface is locally modified in an area of allowance, so that the target geometry is locally modified.
However, Birkert teaches wherein when changing the first data, a surface is locally modified in an area of allowance, so that the target geometry is locally modified (deviation vectors ABV are calculated from K1 mesh nodes to corresponding K2 mesh nodes, and then correction vectors KV are calculated by geometrical inversion, with each vector being a local modification, [0068] lines 1-16; which is the eventual active surface of the forming tool, [0072] lines 5-6).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 10, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 8, as noted above. Karafillis does not teach wherein a strip of allowance is added in the local modification.
However, Birkert teaches wherein a strip of allowance is added in the local modification (calculation of deviation vector field, [0049] line 3 - vector field meaning local modifications; inversion then calculated, [0049] lines 8-10; inversion used as reference point for compensation surface area, which is then specified as the active surface of the forming tool, [0050] lines 21-25; for example, compare K3 from FIG. 4 with K1 where area under hat of K3 is larger than zero geometry K1).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 11, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 9, as noted above. Karafillis does not teach wherein a strip of allowance is added in the local modification.
However, Birkert teaches wherein a strip of allowance is added in the local modification (calculation of deviation vector field, [0049] line 3 - vector field meaning local modifications; inversion then calculated, [0049] lines 8-10; inversion used as reference point for compensation surface area, which is then specified as the active surface of the forming tool, [0050] lines 21-25; for example, compare K3 from FIG. 4 with K1 where area under hat of K3 is larger than zero geometry K1).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 12, Karafillis in view of Birkert in further view of Mole teaches all of the claimed limitations of claim 8, as noted above. Karafillis does not teach wherein a transitional area, in which the area of allowance and the remaining surface merge with one another, is formed continuously.
	However, Birkert teaches wherein a transitional area, in which the area of allowance and the remaining surface merge with one another, is formed continuously (FIG. 4 shows a geometrical compensation of the active surfaces of the tool on the basis of a purely mathematical inversion of the deviation vector field in the third configuration K3, which has more area under the hat that the first configuration K2 and has a continuous profile from the left side to the right side, [0070] lines 1-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24), which has the result of forming a continuous profile as in FIG. 4, [0070] line 7. A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 13, Karafillis in view of Birkert in further view of Mole teaches all of the limitation of claim 10, as noted above. Karafillis does not teach wherein a transitional area, in which the area of allowance and the remaining surface merge with one another, is formed continuously.
	However, Birkert teaches wherein a transitional area, in which the area of allowance and the remaining surface merge with one another, is formed continuously (FIG. 4 shows a geometrical compensation of the active surfaces of the tool on the basis of a purely mathematical inversion of the deviation vector field in the third configuration K3, which has more area under the hat that the first configuration K2 and has a continuous profile from the left side to the right side, [0070] lines 1-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24), which has the result of forming a continuous profile as in FIG. 4, [0070] line 7. A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 14, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 1, as noted above. Karafillis further teaches wherein a punch is used as the first forming element and a die is used as the second forming element (forming tools including die and punch, [col 3 ln 7-8]).

	With respect to claim 15, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 1, as noted above. Karafillis does not teach the forming element being produced by way of a method according to claim 1.
However, Birkert teaches the forming element being produced by way of a method according to claim 1 (We also provide a method of producing a forming tool having an active surface that engages the workpiece to be formed, [0059] lines 1-8).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that forms a workpiece using forming tools which implies producing the forming tools to form the workpiece (Karafillis [col 7 ln 57-58]). Although Karafillis does not directly teach producing the forming tools to create the workpiece, producing the workpiece provides a motivation to create tools to create the workpiece. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert fills this motivation by teaching a method of determining an active surface of a forming tool for producing a complex formed part with a target geometry by performing a drawing type of forming process on a workpiece, a method of producing a forming tool, a method of producing a complex formed part and also a computer program product, (Birkert [0001] lines 1-5). A person having skill in the art would have a reasonable expectation of successfully producing the forming tools in the system of Karafillis by modifying Karafillis with the producing step of Birkert (Birkert [0059] line 1). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"Sheet metal forming simulation in industry" (Makinouchi)  - see generally FIG. 1, [page 20]; at stage <3> die face geometry is modeled and can be modified based on simulation results, [page 19 col 2 paragraph 3 lines 1-11];  Section 4.3 describes simulating and axel case at stage <3> and calculating the maximum strain (i.e. change in thickness, see FIG. 14) in order to feedback the results in the design of the forming tools, [page 25 col 2 paragraph 1 line 1]-[page 26 col 1 paragraph 1 line 7].
JP2015187767A (Hiroshi) – Fig. 10(b) shows how a section of FIG. 10(a) is thinned during the forming process, and if the plate thickness ratio, [0070] is greater than a certain value the piece will fracture, [0102].
CN102672059A (Guangju) – Although a translated abstract was provided in an IDS filed 8/12/2022, the translated content of the detailed description is what is pertinent to applicant’s disclosure. Guangju teaches steps of (1) simulating a forming process, and outputting a thickness distribution of a simulated/actual workpiece, [0013]; (3) determine a theoretical thickness distribution, and (4) use the theoretical to determine contact points between mold and workpiece, [0015]; and (5) based on determination of whether in good contact, use .5 original or actual/simulated thickness distribution, [0016]; and (6) the concave and convex surface models can then be treated/modified, and used to create profiles of for the punch and die, [0017]. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148